Per Curiam:
The order appealed from is modified by imposing as a condition of permitting the defendant to serve a supplementary answer, that he pay a trial fee of thirty dollars and ten dollars costs of opposing motion; and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.